In a proceeding pursuant to CPLR article 78 to review a determination of the respondent State of New York Executive Department, Board of Parole, dated April 2, 1993, which affirmed the determination of an Administrative Law Judge, made after a hearing, revoking the petitioner’s parole and imposing a delinquent-time assessment of 12 months, the appeal is from a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered February 22, 1994, which granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is denied, the determination is confirmed, and the proceeding is dismissed on the merits.
Upon our review of the totality of the circumstances surrounding the petitioner’s waiver of his rights pursuant to Executive Law § 259-i (3) (f) (vi), we conclude that the petitioner knowingly and voluntarily waived both his right to have the charges against him read at his parole revocation hearing and the order of the presentation of the evidence at the hearing (see generally, Matter of Schwartz v Warden, 82 AD2d 870). Since the hearing was conducted in accordance with the law, the Supreme Court erred in granting the petition. Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.